Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 8-9, filed 03/30/22, with respect to the rejection(s) of claim(s) 1-11 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hrabak.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5-7 and 9-11 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Hrabak (US Patent Pub. 2016/0119961) in view of Lee (US Patent Pub. 2017/0142078).

As per claims 1 and 9-10: (Currently Amended) Hrabak discloses a method for detecting a cyber-attack on a control device of a vehicle comprising (see abstract):
transmitting communication data over a communication channel from a first device in the vehicle to a second device in the vehicle (See claim 12; A method of coupling a second device in a vehicle using short range wireless communication (SRWC) based on a pairing of a first device in the vehicle, comprising the steps of: receiving at a vehicle SRWC module in a sleep mode an indication that the first device, which was previously paired with the SRWC module, is within a first proximity); 
generating, by the second device in the vehicle, a check response by applying at least one changeable rule to the communication data (See claim 12; in response to determining that the difference between the first and second determined proximities is within the predetermined threshold value); 
transmitting the check response over the communication channel from the second device in the vehicle to the first device in the vehicle (See claim 12; receiving an indication at the SRWC module that the second device is within a second proximity); 
analyzing, by the first device in the vehicle, the check response and in response to the analysis (See claim 12; determining at the SRWC module that the difference between the first and second proximities is within a predetermined threshold value): 
determining, by the first device in the vehicle, that the communication data was properly received by the second device in the vehicle when the check response matches a predetermined check response generated by applying the at least one changeable rule to the communication data (See claim 12; in response to determining that the difference between the first and second determined proximities is within the predetermined threshold value), and
Hrabak does not specifically disclose determining, by the first device in the vehicle, that the communication data was erroneously received by the second device in the vehicle when the check response does not match the predetermined check response generated by applying the at least one changeable rule to the communication data  (See Lee; Paragraph 30; wherein the transmitting and receiving includes: generating a second plaintext symmetric key using the first plaintext symmetric key according to a predefined rule when the packet is received through the vehicle-dedicated data channel) (Paragraph 31; The established vehicle-dedicated data channel may be canceled when the MITM attack is determined to occur).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, having the teachings of Hrabak and Lee in it’s entirety, to modify the technique of Hrabak for coupling a second device in a vehicle using short range wireless communication (SRWC) based on a pairing of a first device in the vehicle by adopting Lee's teaching for wherein the transmitting and receiving includes: generating a second plaintext symmetric key using the first plaintext symmetric key according to a predefined rule. The motivation would have been to detecting a cyber-attack on a control device of a vehicle.
As per claim 2: (Currently Amended) The combination of Hrabak and Lee discloses the ..method as claimed in claim 1, further comprising:
classifying the communication data transmitted via the at least one communication channel of the vehicle as non-hazardous or harmless if the communication data fulfils data requirements defined by the at least one changeable rule (Paragraph 121; determine that MITM attack occurs at an end of an operating system of the smartphone, and cancel the established vehicle-dedicated data channel); and
classifying the communication data transmitted via the at least one communication channel of the vehicle as malicious or harmful if the communication data does not fulfil the data requirements (Paragraph 121; determine that MITM attack occurs at an end of an operating system of the smartphone, and cancel the established vehicle-dedicated data channel).
As per claims 3 and 11: (Currently Amended) The combination of Hrabak and Lee discloses the method as claimed in claim 1, further comprising: 
allowing the reception of the communication data transmitted via the at least one communication channel of the vehicle by the control device or a control unit of the control device if the communication data transmitted via the at least one communication channel of the vehicle fulfils data requirements defined by the at least one changeable rule (Paragraph 90; When MITM attack is not detected, the MITM attack detection module 413 may deliver the decrypted packet to the vehicle information provision module 411);
preventing the reception of the communication data transmitted via the at least one communication channel of the vehicle by the control device or a control unit of the control device if the communication data transmitted via the at least one communication channel of the vehicle does not fulfil the data requirements (Paragraph 89; When MITM attack is detected, the MITM attack detection module 413 may transmit a predetermined hacking occurrence report message indicating that hacking occurs to the vehicle information provision module 411); and 
temporarily interrupting or permanently preventing the communication with a data source whose communication data, transmitted via the at least one communication channel of the vehicle, does not fulfil the data requirements (Paragraph 75; When MITM attack is detected in S304, the AVN system may block use of or cancel the established vehicle-dedicated data channel). 
As per claim 5: (Currently Amended) The combination of Hrabak and Lee discloses the method as claimed in claim 1, wherein the at least one changeable rule defining the data requirements is protected against modification by means of a hardware-based trust anchor (Paragraph 37; The transmitting and receiving may include generating a second plaintext symmetric key using the first plaintext symmetric key according to a predefined rule when the packet is received through the vehicle-dedicated data channel).
As per claim 6: (Currently Amended) The combination of Hrabak and Lee discloses the method as claimed in claim 1, wherein the communication data that is transmitted via the at least one communication channel of the vehicle that is connected to the control device and checked is data received via a communication interface of the vehicle and/or data that is internal to the vehicle that is stored in a memory internal to the vehicle or which is generated by the vehicle (Paragraph 121; determine that MITM attack occurs at an end of an operating system of the smartphone, and cancel the established vehicle-dedicated data channel).
As per claim 7: (Currently Amended) The combination of Hrabak and Lee discloses the method as claimed in claim 1, wherein the control device is operated as a client-control device of a network internal to the vehicle, wherein the checking of the communication data takes place jointly by the client control device and by a server control device of the network internal to the vehicle (Paragraph 12; vehicle head unit such as an AVN system is used in a physically controlled environment. In addition, the vehicle head unit is not continuously connected to a network, or software and firmware are not constantly updated by a user. Thus, security risk of the vehicle head unit is low when compared to a smartphone). 


Claim 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hrabak (US Patent Pub. 2016/0119961) in view of Lee (US Patent Pub. 2017/0142078) and Mackjust (US Patent Pub. 2011/0074561)

As per claim 4: (Currently Amended) The combination of Hrabak and Lee discloses the method as claimed 1, further comprising:  
checking communication data that is transmitted via at least one communication channel of the vehicle that is connected to the control device (Paragraph 64; transmit and receive in-vehicle information and a vehicle control instruction through a separate vehicle-dedicated data channel);
The combination of Hrabak and Lee do not specifically disclose changing the at least one changeable rule that defines the data requirements; supplementing the at least one changeable rule that at defines the data requirements with one or a plurality of further rules; cancelling or deleting the one or the plurality of the rules defining the data requirements; and exchanging the one or the plurality of the rules defining the data requirements.
Mackjust discloses a security system comprising: a base system; and a remote controller having means for providing user inputs; wherein: the base system is installed in a vehicle, the base system is configured to send a signal to the remote controller in response to a change in preset condition parameters of a plurality of vehicle systems (claim 1).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, having the teachings of Hrabak, Lee and Mackjust in it’s entirety, to modify the technique of Lee for transmit and receive in-vehicle information and a vehicle control instruction through a separate vehicle-dedicated data channel by adopting Mackjust's teaching for send a signal to the remote controller in response to a change in preset condition parameters of a plurality of vehicle systems. The motivation would have been to improve detecting a cyber-attack on a control device of a vehicle.

As per claim 8: (Currently Amended) The combination of Hrabak and Lee discloses the method as claimed in claim 7, comprising:
wherein the control device is operated as a client-control device of a network internal to the vehicle, wherein the checking of the communication data takes place jointly by the client control device and by a server control device of the network internal to the vehicle (Paragraph 12; vehicle head unit such as an AVN system is used in a physically controlled environment. In addition, the vehicle head unit is not continuously connected to a network, or software and firmware are not constantly updated by a user. Thus, security risk of the vehicle head unit is low when compared to a smartphone). 
The combination of Hrabak and Lee do not specifically disclose transmitting an apparently erroneous check signal from the client control device to the server control device; checking by the server control device whether the check signal received by the server control device corresponds to the check signal transmitted by the client control device or has been changed; generating a check response to the received check signal by the server control device; and transmitting the generated check response from the server control device to the client control device wherein the checking of communication data that has been transmitted via the at least one communication channel of the vehicle connected to the control device preferably comprises checking the check response generated by the server control device.
Mackjust discloses a security system comprising: a base system; and a remote controller having means for providing user inputs; wherein: the base system is installed in a vehicle, the base system is configured to send a signal to the remote controller in response to a change in preset condition parameters of a plurality of vehicle systems (claim 1).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, having the teachings of Hrabak, Lee and Mackjust in it’s entirety, to modify the technique of Lee for transmit and receive in-vehicle information and a vehicle control instruction through a separate vehicle-dedicated data channel by adopting Mackjust's teaching for send a signal to the remote controller in response to a change in preset condition parameters of a plurality of vehicle systems. The motivation would have been to improve detecting a cyber-attack on a control device of a vehicle.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D BROWN whose telephone number is (571)270-1472. The examiner can normally be reached 730-330pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on 571-272-6798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY D BROWN/Primary Examiner, Art Unit 2433